Citation Nr: 1448890	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-20 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee patellofemoral pain syndrome.

2.  Entitlement to an initial compensable rating for left knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to September 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in relevant part, granted entitlement to service connection for right and left knee patellofemoral pain syndrome, and assigned noncompensable ratings.  This case has since been transferred to the Denver, Colorado VARO.  

In March 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's right knee patellofemoral pain syndrome has been manifested by full extension and flexion, but with functional limitations objectively confirmed by findings such as crepitus, tenderness, and pain on palpation.

2.  Throughout the entire appeal period, the Veteran has severe patellar subluxation in the right knee.

3.  Throughout the entire appeal period, the Veteran's left knee patellofemoral pain syndrome has been manifested by full extension and flexion, but with functional limitations that are objectively confirmed by findings such as crepitus, tenderness, and pain on palpation.

4.  Throughout the entire appeal period, the Veteran has slight patellar subluxation in the left knee.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 10 percent, but not higher, for patellofemoral pain syndrome of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate rating of 30 percent, but not higher, for severe patellar subluxation of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 10 percent, but not higher, for patellofemoral pain syndrome of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate rating of 10 percent, but not higher, for slight patellar subluxation of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for higher initial ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the March 2014 Board hearing, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate his claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeals arise from granted claims of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, a June 2010 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  


B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in July 2010 and April 2013.  The Veteran has not reported receiving any recent treatment specifically for these conditions (other than at VA, records of which are in the file).  The July 2010 and April 2013 VA examination reports are thorough and supported by VA outpatient treatment records.  Thus, the examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability, and therefore are an adequate basis on which to adjudicate the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Higher Initial Rating 

The Veteran contends that he is entitled to an initial compensable rating for each knee due to his service-connected patellofemoral pain syndrome.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disabilities of the knee are rated under 38 C.F.R. § 4.71a.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  Pernorio v. Derwinski, 2 Vet. App. 625   (1992); 38 C.F.R. § 4.20 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2014). For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71a, Plate II (2014).

The Veteran's service treatment records (STRs) show that in June 2010 the Veteran completed a report of medical history, in which he indicated he experienced knee trouble, and specifically noted damage to his left knee in 2008 and right knee in 2009, including left patellar dislocation in 2008 and right knee pain while running.  The Veteran specifically noted that he suffered injury in the form of knee joint pain, but that he had only received Motrin for the problem in the past, so he had stopped seeking treatment.

In July 2010 VA examination report, the Veteran referred by history that he dislocated his left kneecap about 2 years prior and was given Motrin and sent to physical therapy.  The Veteran related that he continued to experience pain in his knees associated with weakness, locking, dislocation and lack of endurance.  The Veteran described the pain was intermittent and noted that it occurred 2 to 3 times per week, and lasted 4 to 6 hours.  He stated the pain was brought on by physical activities, and improved with rest.  He related he was able to function without medication, but stated his disability resulted in functional impacts, such as difficulty with running on hills and occasional difficulty running on flat ground.  The Veteran denied prosthetic implants or periods of incapacitation within the past year.

The examiner noted the Veteran's posture and gait were normal.  Examination of the knees revealed no evidence of swelling or inflammation, though there was evidence of clicking sounds.  There was no evidence of edema, effusion, weakness, tenderness, redness, heat or guarding of the movement.  There was no evidence of subluxation, drainage, lateral collateral ligament instability, anterior or posterior cruciate ligament instability, or medial ligament instability.  The Drawer sign and McMurray test were negative.  Range of motion was full and pain free, and without evidence of ankylosis.  Specifically, the Veteran had bilateral flexion to 140 degrees and extension to 0 degrees, without additional limitation of motion on repetitive testing.  The examiner diagnosed bilateral knee patellofemoral pain syndrome, explaining that objectively there was evidence of well preserved range of motion, but there was evidence of a clicking sound compatible with patellofemoral pain syndrome.  

In April 2013, the Veteran underwent another VA examination.  The examiner initially noted bilateral knee patellofemoral pain syndrome, with onset of symptoms in 2008, as well as the Veteran's reports that his knee problems began after he fell and dislocated his right patella.  The Veteran also stated that his left knee pain was the result of several small injuries, and that his condition had stayed the same, although he endorsed flare ups with activity.  The Veteran also noted that physical pain was mitigated by reducing physical stress. 

On examination, bilateral knee range of motion testing showed flexion to 140 degrees and extension to 0 degrees, without objective evidence of painful motion.  Repetitive use testing did not reveal any additional loss motion, but did reveal functional loss in the form of bilateral crepitus.  The Veteran had full muscle strength, bilaterally and joint stability tests indicated normal joints, bilaterally.  The examiner noted the Veteran did have tenderness or pain to palpation on the joint line or soft tissues of the knee.  The examiner noted there was evidence of severe patellar subluxation/dislocation on the right side, and slight patellar subluxation/dislocation on the left side.  The Veteran reported a history of shin splints, which he stated was resolved with less running.  The examiner noted no meniscal conditions, knee replacements or arthroscopic surgeries.  The Veteran denied use of an assistive device.  The report states that available imaging studies of the knee showed no degenerative or traumatic arthritis.  The examiner determined that the Veteran's knee conditions did not impact his ability to work.

In March 2014, the Veteran testified at a Board Video Conference Hearing.  The Veteran's representative stated the Veteran's symptoms patellofemoral syndrome included bilateral knee pain, especially when sitting, squatting, jumping or using the stairs.  The Veteran endorsed weakness and tenderness, stating that when he sat down, his knees began binding and that they clicked and popped when he stood, but that after moving around a bit the pain decreased.  He reported experiencing pain on a daily basis, and increased pain with jumping and impact.  He also stated that he iced his knees for relief.  The Veteran reported that while completing range of motion testing at VA examination, he experienced pain in the knee somewhere between halfway and full range of motion, but that he pushed through the exercise and completed the full range of motion, despite the pain.

Currently, the Veteran is assigned a noncompensable rating for his right knee disability and left knee disability.  The Veteran's right and left knee disabilities are rated under Diagnostic Code 5260, based on limitation of flexion.  38 C.F.R. § 4.71a.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's right and left knees had full range of motion, with flexion to 140 degrees, as reflected in the July 2010 and April 2013 VA examinations.  The flexion of the Veteran's right and left knees must be limited to 45 degrees in order to warrant increased ratings of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Diagnostic Code 5260 therefore cannot serve as a basis for increased ratings in this case.  Similarly, increased ratings are not warranted under Diagnostic Code 5261.  The Veteran had full extension in both knees on all of the above examinations.  The Veteran's right knee and left knee extension would have to be limited to 10 degrees in order to warrant increased ratings of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  Because there is no evidence that the Veteran's right knee and left knee extension were limited to 10 degrees, Diagnostic Code 5261 (for limitation of extension) cannot serve as a basis for increased ratings for the Veteran's right knee and left knee disabilities.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2014).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that 'pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.'  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance.'  Id., quoting 38 C.F.R. § 4.40.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to a least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2014).

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or a minor joint group caused by degenerative arthritis, where the arthritis is established by x-ray, to be limited motion and entitled to a minimum 10-percent rating under Diagnostic Code 5003, even though there is no actual limitation of motion (i.e., even though a range of motion may be possible beyond the point when pain sets in).  Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (199)) (original emphasis).

Although the Veteran has not been diagnosed with arthritis of either knee, the Board notes that his diagnosed disability, patellofemoral pain syndrome is an unlisted condition under the schedular rating for knee disabilities.  The Board therefore finds it is appropriate to rate the patellofemoral pain syndrome of the right and left knees by analogy to degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. §§ 4.20, 4.27 (2014).

Based on the evidence of record, it is apparent that the Veteran is not entitled to compensable ratings based on the degree of limitation of motion of the right knee and left knee.  The Veteran's ranges of motion have been, at worst, zero degree extension to 140 degrees flexion throughout the appeal.  The VA examiner considered the Veteran's pain in determining the Veteran's ranges of bilateral knee motion, and found that his ranges of motion remained the same following repetitive testing.  Nevertheless, the medical evidence of record also indicates the presence of objectively confirmed findings such as crepitus, tenderness, and pain on palpation in the bilateral knees, and would support the Veteran's contention of functional impairment on use of each knee joint.  Thus, resolving all reasonable doubt in the Veteran's favor, the assignment of a minimum compensable rating of 10-percent rating for each knee is warranted, when rated by analogy under Diagnostic Code 5003 and 38 C.F.R. § 4.59.  Hence, increased ratings of 10 percent are therefore warranted for the patellofemoral pain syndrome of right and left knees.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.

The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board acknowledges the Veteran's reports at the March 2014 Board hearing that both his knees had functional impairment due to limitation of motion, with a limiting factor of pain and binding.  Here, the medical evidence on examination reveals that upon repetitive motion, the Veteran did not have additional functional loss or change in range motion due to pain, weakened movement, excess fatigability, or incoordination of the knees.  Thus, even considering the objectively confirmed findings of crepitus, tenderness, and pain to palpation, as well as the Veteran's complaints of pain, grinding, popping, locking, stiffness, swelling, and lack of endurance, the evidence does not show that the right knee and left knee are limited in motion to 15 degrees extension or 30 degrees flexion, i.e., the requirements for 20 percent ratings under Diagnostic Codes 5260 and 5261, and thus the requirements for increased ratings in excess of 10 percent are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.  

A claimant may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2014).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  

The medical evidence of record showed that the Veteran objectively demonstrated bilateral patellar subluxation (or dislocation) at his April 2013 VA examination, but it did not indicate any bilateral knee instability on that examination or on the one performed in July 2010, despite the Veteran's report of continuous weakness and locking in the knees.  However, the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Board finds the Veteran to be credible in his reports of experiencing weakness and dislocation in his knees.  Furthermore, April 2013 examiner indicated that the Veteran had severe patellar subluxation (or dislocation) on the right side, and slight patellar subluxation (or dislocation) on the left side.  Therefore, resolving all reasonable doubt in favor of the Veteran, a separate 30 percent rating, but not higher, for right knee subluxation is warranted under Diagnostic Code 5257, and a separate 10 percent rating, but not higher, for left knee subluxation is warranted under Diagnostic Code 5257.

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of genu recurvatum, impairment of the tibia and fibula, removal of semilunar cartilage, or ankylosis of the right or left knees.  Moreover, given that the symptoms of crepitus, tenderness and pain on palpation, as well as his complaints of pain, grinding, popping, locking, stiffness, swelling, are contemplated by the 10-percent rating under Diagnostic Code 5003 and 38 C.F.R. § 4.59; and given that his symptoms of subluxation (or dislocation), as well as his complaints of weakness and dislocation, are contemplated by separate 30-percent (right knee) and 10-percent (left knee) ratings under Diagnostic Code 5257, a rating under Diagnostic Code 5259 is not for application in this case.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  However, resolving all reasonable doubt in the Veteran's favor, the record evidence supports the assignment of a compensable rating of 10 percent, but not higher, for each knee, for the service-connected patellofemoral pain syndrome of the right and left knees; and it supports the assignment of a separate 30 percent rating, but not higher, for severe right knee subluxation and a separate 10 percent rating, but not higher, for slight left knee subluxation, during the entire period of the appeal.  38 C.F.R. §§ 3.102, 4.3.  Accordingly, the appeal is granted.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's bilateral patellofemoral pain syndrome is not inadequate.  The Veteran complained of pain, weakness, locking, dislocation and lack of endurance, all of which are contemplated by the schedular criteria.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, there is no mention of unemployability by Veteran or in the VA treatment records or VA examination reports.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.






ORDER

Throughout the entire appeal period, a 10 percent rating, but no higher, for patellofemoral pain syndrome with functional limitations of the left knee is granted, subject to the laws and regulations governing monetary awards.  

Throughout the entire appeal period, a separate 10 percent rating, but no higher, for slight patellar subluxation of the left knee is granted, subject to the laws and regulations governing monetary awards.  

Throughout the entire appeal period, a 10 percent rating, but no higher, for patellofemoral pain syndrome with functional limitations of the right knee is granted, subject to the laws and regulations governing monetary awards.  

Throughout the entire appeal period, a separate 30 percent rating, but no higher, for severe patellar subluxation of the right knee is granted, subject to the laws and regulations governing monetary awards.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


